United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 Washington, D.C. 20549 October 4, 2010 RE:Commonwealth Equity Partners, Inc Form S-11 Originally Filed on December 16, 2009 File No. 333-164986 Dear Mr. Gibson: We are hereby requesting acceleration of effectiveness of the above referenced Form S-11, as amended, in accordance with Rule 461 under the Securities Act of 1933. We are requesting effectiveness as of 4:00 P.M. EST on Tuesday, October 5, 2010 or as soon as there after practicable. In conjunction with this request for acceleration of the effective date of the above referenced Form S-11, the issuer acknowledges that: ● the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert the Commission’s action of declaring the filing effective as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or need any additional information to grant effectiveness, please advise. Please notify the undersigned upon effectiveness of the Form S-11 at my fax at 951-602-6049. Thank you for your assistance. Sincerely, /s/Chris Cronin Chris Cronin
